Citation Nr: 1211643	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from February 1970 to February 1973 and August 1973 to August 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in October 2010, at which time it was remanded for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further consideration.  

The Veteran testified at a hearing before the RO in November 2006 and before the undersigned Acting Veterans Law Judge in August 2009.  Transcripts of these hearings are in the claims folder.  

In February 2012, additional statements and medical records were forwarded to the Board from a United States Senator to whom the Veteran had sent the material.  The most recent supplemental statement of the case is dated June 2011, and the Veteran has not submitted a waiver of review of this material by the agency of original jurisdiction, such as the RO or the Appeals Management Center (AMC).  However, these medical records note only that the Veteran's current diagnoses include hypertension.  This fact is not in dispute, and has previously been acknowledged by the RO.  What is in dispute is the etiology of the Veteran's hypertension, and the records do not contain any information in this regard.  The Board finds that the additional material is cumulative of that previously submitted.  Therefore, it would be of no harm to the Veteran to proceed with adjudication of his claim, and remand for initial consideration of this material by the RO/AMC is not required.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issue of entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The service treatment records are negative for evidence of hypertension; hypertension initially manifested many years after service, has not been related to service by competent medical opinion, and the more probative evidence of record does not relate hypertension to the Veteran's service connected diabetes mellitus or show that the diabetes mellitus increased the severity of the hypertension. 


CONCLUSION OF LAW

Hypertension was not incurred or aggravated due to active service, may not be presumed to have been incurred or aggravated in service, and was not proximately due to or the result of service connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with all the requisite notice in the October 2010 VCAA letter.  The Veteran's claim was last readjudicated in a supplemental statement of the case issued in June 2011.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at two hearings, including a hearing before the undersigned Acting Veterans Law Judge.  He was afforded an appropriate and adequate VA examination in November 2010, and relevant opinions have been obtained from the examiner after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he is entitled to service connection for hypertension.  He believes that this disability has developed as a result of his service connected diabetes mellitus.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Lay persons are generally not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If cardiovascular-renal disease to include hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records shows that they are negative for complaints or findings relating to hypertension.  The Veteran answered "don't know" when asked if he had a history of high or low blood pressure on a Report of Medical History obtained at the time of his February 1973 discharge.  However, his blood pressure was 118/78 on the physical examination obtained at that time, and all relevant findings were normal.  Moreover, he answered "no" on a Report of Medical History he completed upon reenlistment in August 1973.  The August 1975 discharge examination found the Veteran to be normal, and his blood pressure was 128/64.  

The initial post service medical records are a December 1976 VA examination.  The Veteran's blood pressure was 132/70.  Hypertension was not diagnosed or noted by way of history.  

The initial diagnosis of hypertension to be found in the evidentiary record is in VA treatment records dated October 1995, when it was noted that the Veteran's medications were not controlling his blood pressure anymore.  The impression was hypertension.  

The initial diagnosis of diabetes mellitus to be found in the evidentiary record is in August 2000 VA treatment records.  The assessments included diabetes mellitus and hypertension.  

October 2000 VA treatment records include a finding of hypertension with poor control.  He was noted to have had a long term history of hypertension beginning in 1985.  

The Veteran was afforded a VA examination for his diabetes mellitus in February 2001.  The history noted that hypertension had been diagnosed in 1985.  The diagnosis was diabetes mellitus, oral agent controlled.  

Entitlement to service connection for diabetes was granted in a July 2001 rating decision, effective from July 2001.  

VA and private records dating from 2001 show that the Veteran continued to be followed for both diabetes mellitus and hypertension.  

A July 2005 VA diabetes examination states the Veteran reported his diabetes was diagnosed in 1999.  At the conclusion of the examination, the diagnoses included Type 2 diabetes mellitus, and essential hypertension.  The examiner added that the hypertension was felt to be essential hypertension and unrelated to the diabetes.  No reasons and bases for this opinion were provided.  

An August 2006 VA examination states that the Veteran was diagnosed with diabetes in 1998 based on his history.  The impressions included Type 2 diabetes with poor control and essential hypertension, not related to diabetes.  Once again, no reasons and bases for the opinion were included.  

A November 2006 VA examination again noted that the Veteran was diagnosed with diabetes in 1998.  The impressions included Type 2 diabetes with poor control and essential hypertension, not related to diabetes.  There were no reasons and bases to explain the opinion. 

At the November 2006 hearing, the Veteran testified that he had recently been diagnosed with diabetes mellitus.  When asked if he had any evidence to show that a medical professional had diagnosed him with hypertension and provided an opinion that it was due to diabetes, the Veteran replied that Dr. Lovett had provided such an opinion, and that it was somewhere in his record.  He notes that this doctor is a VA doctor who was treating him for both his diabetes and his hypertension.  See transcript.  

The Veteran was afforded a VA diabetes examination in March 2009.  The examiner noted that the claims folder had been reviewed.  The history showed that the Veteran was diagnosed with diabetes mellitus around 1998.  He was further noted to have a history of hypertension back to 1985.  At the conclusion of the review and physical examination of the Veteran, the diagnoses included type 2 diabetes mellitus, and hypertensive cardiovascular disease.  

In August 2009, the Veteran testified that he had been diagnosed with hypertension at about the same time as he was diagnosed with diabetes.  He reported that he had been told by a Dr. McClutchon at the VA Medical Center in Biloxi, Mississippi, that there was a relationship between diabetes and hypertension.  See Transcript. 

The most recent VA examination was conducted in November 2010, when an examination of his hypertension was obtained.  The claims folder was reviewed by the examiner.  The Veteran reported that he had been diagnosed with hypertension at a VA Medical Center in 1998, and had been placed on medications at that time.  The examiner noted that the service treatment records did not show hypertension in service.  There was also no diagnosis of hypertension on the first VA examination after service in December 1976.  He did have a diagnosis of hypertension on an October 1995 visit.  The examiner opined that there was no evidence to support a finding that hypertension was caused by service.  The examiner noted that the records show that the Veteran had been diagnosed with hypertension before the initial diagnosis of diabetes in 1998.  Therefore, his diabetes did not cause the hypertension.  The examiner further opined that there was no evidence the Veteran's diabetes had permanently worsened or aggravated his hypertension.  To support this opinion the examiner noted that the Veteran had exhibited some improvement of his renal functions over the years.  

The Board finds that the evidence does not support entitlement to service connection for hypertension as secondary to the Veteran's service connected diabetes mellitus.  The preponderance of the evidence indicates that hypertension preceded the diabetes, did not cause the diabetes, and did not aggravate the diabetes.  

The record shows that entitlement to service connection for diabetes mellitus has been granted.  The evidence further shows that a diagnosis of hypertension is well established.  Therefore, in order for service connection to be established, the evidence must show that the Veteran's hypertension is proximately due to or the result of the service connected diabetes, or that it was aggravated by the service connected diabetes.  38 C.F.R. § 3.310(a).  

In determining whether or not there is a causal relationship between the Veteran's service connected diabetes mellitus and his hypertension, the Board must turn to the opinions of the medical experts.  

In support of the Veteran's contentions, he has testified that two different VA doctors have told him there is a relationship between his hypertension and his diabetes.  

On the other hand, VA examinations conducted in July 2005, August 2006, and November 2006 has each found that the Veteran has essential hypertension that is unrelated to his diabetes.  Furthermore, the November 2010 VA examination that was conducted specifically to determine the etiology of the Veteran's hypertension found that there was no causal relationship and no aggravation.  The reasons and bases provided by the examiner are that the medical records show that the development of the Veteran's hypertension preceded the development of his diabetes.  Therefore, it could not have been caused by the diabetes.  To support the finding that the diabetes did not aggravate the hypertension, the examiner noted that the Veteran's renal functions had improved during the years.  

When the Board compares the evidence both favorable and unfavorable to the Veteran's claim, it must find that the unfavorable evidence is the most probative.  The evidence against the Veteran's claims includes four different opinions that his hypertension is unrelated to his diabetes.  Furthermore, the November 2010 examiner is the only examiner to both review the claims folder and provide reasons and bases in support of his opinion.  The examiner's finding that the Veteran's hypertension preceded his diabetes is supported by the Board's own review of the records.  

In contrast, the record only contains the Veteran's testimony that he was told by two VA doctors that there is a relationship between his hypertension and his diabetes.  The Veteran is competent to report what he has been told by a doctor.  However, the Board must find that his testimony is not credible or, to be more precise, not accurate.  The record demonstrates that the Veteran's recollections are inconsistent.  For instance, he testified at the November 2006 hearing that he had recently been diagnosed with diabetes, when in fact this diagnosis had occurred more than five years earlier.  He testified at the August 2009 hearing that he had been diagnosed with diabetes and hypertension at approximately the same time, when the records show that the diagnoses were actually several years apart.  The Veteran also told the November 2010 examiner that the initial diagnosis was 1998.  What is clear is that the records establish that a diagnosis of hypertension was in place by October 1995, and as the October 1995 record states that the Veteran's medication was no longer controlling his high blood pressure, it is very likely hypertension was diagnosed prior to October 1995.  Indeed, some medical records state that the Veteran said his hypertension began as early as 1985.  Furthermore, the Veteran's testimony in this regard is vague, in that he only says he has been told there is a relationship and that it should be in his records.  The Board notes that the Veteran's VA treatment records have been obtained but no opinion linking the Veteran's hypertension to his diabetes is contained therein.  Moreover, as the particular causation question presented in this case involves a complex medical matter, the Veteran is not competent himself to render such nexus opinion.  

The Board concludes that in view of the accuracy of the record review, the reasons and bases that were provided, and the medical opinions, the weight of the evidence is against the Veteran's claim.  Therefore, the Board must find that his hypertension was not incurred in or aggravated by his service connected diabetes.  

Finally, the Board has also considered entitlement to service connection for hypertension on a direct basis and a presumptive basis, but the evidence also fails to support such a conclusion.  The service treatment records are entirely negative for diagnoses or symptoms relating to hypertension, and there is no diagnosis of this disability during the one year presumptive period following discharge from service.  The first evidence of hypertension is dated in 1995.  The Veteran does not claim to have developed hypertension during service, and there is no competent medical opinion that relates hypertension to service.  The Board finds that service connection for hypertension on a direct basis and a presumptive basis is not warranted.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


